DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 2, Applicant recites “determining each adaptation of the operational control … based on a change in one of the at least two environmental parameters and on the operating point, and adapting the operational control … based on a combination of the determined adaptations ….”
First, there is no proper antecedent basis for a determination of “each adaptation of the operational control” within either of claims 1 or 2.  Instant claim 1 recites a step of “adapting an operational control and/or an operating characteristic” but does not positively recite any specific number of adaptations.  Claim 2 recites “wherein the [step of] adapting the operational control comprising adapting an operating point and further comprises: ….”  As such, claim 2 also fails to positively recite any specific number of adaptations.  
Furthermore, since the “adapting an operating point” of claim 2 appears to merely redefine the scope of “adapting an operational control,” claim 2 still only recites one step of adapting control.  Thus, “determining each adaptation” cannot be reasonably interpreted to mean “each step of adapting” because the step of “adapting an operating point” is the step of “adapting an operational control.”
To clarify, claim 1 recites a step of adapting but does not recite “an adaptation” or “a plurality of adaptations.”  Claim 2 similarly fails to recite “an adaptation” or plurality thereof.  As such, the recitation of “each adaptation” in claim 2 does not have proper antecedent basis within the claims as filed.  Additionally, the language of claim 2 cannot be reasonably interpreted as referring to each step of adapting because review of the claim indicates there is but one step of adaptation and that claim 2 merely refines the scope of the step recited by claim 1.  
Second, and in addition to the above, claim 2 recites “determining each adaptation … based on a change in [an environmental parameter] and on the operating point, ….”  It is unclear which operating point is being referred to by this limitation.  In line 2 of the claims as filed, Applicant recites “adapting an operating point” and, in line 3, further recites “providing a current operating point ….”  The recitation of “the operating point” in line 5 could plausibly refer to either operating point.  Clarification is required.
Third, Applicant recites determination of “each adaptation” based on “a change in one of the at least two environmental parameters and on the operating point” in lines 4-6.  This language is indefinite as it has multiple plausible interpretations and, therefore, fails to distinctly point out and claim the subject matter considered to be the invention.  
To clarify, the quoted passage may be interpreted in at least the following ways: (1) the adaptation is based on a single value, that value being the difference between the (measured and current) environmental parameter and the operating point; or (2) the adaptation is based on two values, those values being a change in the environmental parameter and the operating point.  “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  Since there are at least two plausible claim constructions, Applicant must amend the claim to more precisely define the scope of the claimed invention. 
Finally, Applicant recites “adapting the operational control … based on a combination of the determined adaptations” in lines 7-8 of the claim.  As discussed above, there is not adequate antecedent basis for a plurality of determined adaptations.  Additionally, it is unclear how the scope of this limitation is meant to be parsed: the preamble recites “wherein the adapting the operational control comprises: … adapting the operational control,” thus creating a circular reference.  As the step of adapting the operational control cannot comprise itself, the scope of the claim is indefinite.
Appropriate clarifications to address the above are required in response to this Office Action.  Due to the vast and overlapping issues within claim 2, Examiner is unable to determine the scope of the claim at this time.  As scope cannot be determined, an evaluation of claim 2 based on prior art cannot be provided at this time.  This is not an indication of allowable subject matter.  Should Examiner’s search result in prior art that appears to be relevant, such prior art will be cited and discussed (as appropriate) in the Conclusion section below.
Regarding claim 4, the claim appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.  It is near impossible to decipher what Applicant is attempting to state or recite within the preamble of claim 4.  For example, it is unclear whether Applicant intends for the [step of] adapting [the] operational control to comprise an adaptation of “an operating point and/or the operating characteristic,” which is but one plausible interpretation of the language in the preamble. 
Additionally, it is unclear how one should parse “wherein the adapting operational control comprises … the operating characteristic comprises” as recited by the claim as filed.  Examiner cannot determine whether this is a typographical error or a translational error, but in both circumstances the claim is rendered indecipherable.
Finally, Applicant recites “at least one of the following measures if the taking into consideration of the load boundary condition, a noise level boundary condition and a power boundary condition specifies at least one load reserve, a noise level reserve or a power reserve” in lines 3-5.  It is unclear what would happen in the event the boundary condition does not specify one of the recited reserves.  In such a circumstance, claim 4 would fail to further limit claim 1 because the limitations recited by claim 4 only apply if the boundary condition specifies one of the recited reserves.  Examiner additionally notes that Applicant has (seemingly) erroneously recited “a noise level boundary condition” and “a power boundary condition” instead of “the noise level boundary condition” and “the power boundary condition.”  This effectively creates a second instance of each condition when considered in light of dependency from claim 1 which already recites these conditions.  
Appropriate clarifications to address the above are required in response to this Office Action.  Due to the issues of clarity and scope within claim 4, Examiner is unable to determine the scope of the claim at this time.  As scope cannot be determined, an evaluation of claim 4 based on prior art cannot be provided at this time.  This is not an indication of allowable subject matter.  Should Examiner’s search result in prior art that appears to be relevant, such prior art will be cited and discussed (as appropriate) in the Conclusion section below.
Regarding claim 5, Applicant recites “wherein a reduction in the air density leads to an increase of a load reserve and of a noise level reserve” and “wherein an operating characteristic … is adapted using the load reserve.”  It is unclear whether Applicant is adapting a further instance of “an operating characteristic” or whether Applicant has merely failed to properly refer back to the “an operating characteristic” established in claim 1.  Appropriate clarification is required.
Regarding claim 6, Applicant recites “the determining of the at least two environmental parameters of shear comprises determining a shear coefficient” in lines 2-3.  There is no antecedent basis for “the at least two environmental parameters of shear” within claims 1 or 6.  Claim 1 does not recite parameters of shear, but instead recites that shear may be one of the two determined environmental variables.  As such, claim 6 should instead recite limitations such as “wherein the shear is selected as one of the at least two determined environmental parameters; determining a shear coefficient based on the determined shear such that a reduction in the shear coefficient corresponds to a more uniform incident flow with relatively lower alternating loads and wherein the determined shear coefficient is indicative of …, .”  
Additionally, claim 6 further recites “wherein the operational control is an operating point and is adapted in accordance with a change in the shear coefficient and a comparison of the shear coefficient with the predetermined shear threshold value.”  Similar to the language of claim 2, this language is indefinite as it has multiple plausible interpretations and, therefore, fails to distinctly point out and claim the subject matter considered to be the invention.  See above for further discussion.
Appropriate clarifications to address the above are required in response to this Office Action.  Due to the issues of clarity and scope within claim 6, Examiner is unable to determine the scope of the claim at this time.  As scope cannot be determined, an evaluation of claim 6 based on prior art cannot be provided at this time.  Claims 7-10 depend from claim 6 and are therefore rejected for at least the same reasons.  As claim 6 cannot be examined based on prior art at this time, claims 7 and 10 are precluded from such examination due to their dependency.  This is not an indication of allowable subject matter.  Should Examiner’s search result in prior art that appears to be relevant, such prior art will be cited and discussed (as appropriate) in the Conclusion section below.
Regarding claims 11 and 13, Applicant recites “wherein a reduction in the turbulence intensity brings about an increase in an angle of attack reserve and an increase in a load reserve, and wherein, upon establishing a reduction in the turbulence intensity, the adapting the operation control comprises: …” in lines 3-5 of claim 11. 
First, an increase in an angle of attack reserve and an increase in load reserve do not inherently follow a reduction in turbulent intensity.  As such, it is unclear whether Applicant is attempting to limit the claim to only those instances where a decrease in turbulence does result in an increase to an angle of attack reserve and a load reserve.  
Further, it is unclear whether the above limitations are at all relevant to the method of control because the adaptation of control following a reduction in the turbulence intensity and is not recited as being dependent upon an increase in the reserves that results specifically from the reduction of turbulence.
With respect to claim 13, Applicant recites “the load [reserve] and the angle of attack reserve” in lines 3-4 of the claim.  There is not sufficient antecedent basis for either of these limitations within claims 1 or 13.  The first recitation of “a load reserve” and “an angle of attack reserve” is found in claim 11.  As such, claim 13 should depend from claim 11 (instead of claim 1) and will be examined as such.  
In view of these issues of clarity, claims 11 and 13 cannot be examined based on prior art at this time.  This is not an indication of allowable subject matter.  Should Examiner’s search result in prior art that appears to be relevant, such prior art will be cited and discussed (as appropriate) in the Conclusion section below.
Regarding claims 12 and 14, Applicant recites causal relationships between measured parameters and the subsequent control of the wind turbine, but it is unclear whether the subsequent control is performed only in response to the change in the measured parameter, or performed in response to the conditions that result from the change in the measured parameter.
For example, claim 12 recites “wherein a reduction in the temperature with the density remaining the same leads to thermal reserves in an electrical section of the wind power installation, wherein, upon establishing a thermal reserve, ….”  Here, “establishing a thermal reserve” need not inherently result only from a decrease in temperature while density remains the same.  As such, the scope of claim 12 is indefinite because it is unclear whether the establishing of a thermal reserve (in context of the claim) must result from changes to temperature and density, or whether the establishment of a thermal reserve by any means would result in the same adaptation of controls.
Similarly, claim 14 recites “wherein, in the event that both the air density and the turbulence intensity increase, a higher annual energy production, higher loads and a higher noise output follow, wherein, in this case ….”  It is unclear what “this case” refers to as Applicant has recited an event that may cause the italicized portion but the italicized portion may result from other conditions as well.  As such, the scope of claim 14 is indefinite because it is unclear whether the adaptation of control results only from an increase to both air density and turbulence intensity, or whether the adaptation of control may result from any set of conditions that result in higher annual energy production, higher loads, and high noise output.
Regarding claims 15 and 16, Applicant recites determination of air density and turbulence intensity, wherein in the event that air density increases and turbulence intensity decreases, “effects on loads and noise are compensated for” and “wherein, in this case, the adapting the operational control because of the increased angle of attack limits (claim 15)/to compensate for decreased angle of attack limits (claim 16) comprises at least one of” the recited steps.
First, it is wholly unclear how the “effects on loads and noise” are compensated for or what provides such compensation.  Applicant has not recited any elements within claims 1 or 15 that would provide such compensation.  As a result, the scope of the claim is indefinite.  Appropriate clarifications are required.
Second, it is unclear what constitutes “this case” as recited by the claim; specifically, it is unclear what conditions are involved in the specific “this case,” thus making the requisite conditions for “this case” unclear and the claim indefinite.  Appropriate clarifications are required.
Finally, it is also unclear when the angle of attack limits are increased or what causes them to be increased.  Neither of claims 1 or 5 specify or otherwise provide for such an increase and, as a result, the claim is indefinite.  Appropriate clarifications are required.
Due to the majority of the claim being deficient for lack of clarity and lack of definiteness, claims 15 and 16 cannot be examined based on prior art at this time.  This is not an indication of allowable subject matter.  Should Examiner’s search result in prior art that appears to be relevant, such prior art will be cited and discussed (as appropriate) in the Conclusion section below.
Regarding claim 17, Applicant recites “in the event that the temperature decreases and the air density increases, in accordance with a noise level boundary condition, the adapting the operational control comprises at least one of” the recited steps.  It is unclear what the bolded portion of the claim is intended to modify.  As written, the claim may be interpreted such that temperature and air density changes in accordance with the noise level boundary condition OR such that the adapting the operational control is performed in accordance with the noise level boundary condition.  
Applicant further recites “raising the nominal power while simultaneously reducing the rotational speed to maintain the noise level boundary condition, and, in the event of a noncritical noise level boundary condition, reducing same only as far as maintaining the load boundary condition” in lines 6-8 of the claim.  It is unclear what “reducing same” refers to in context of the claim.  The term may refer to “a noncritical noise level boundary condition” or “reducing the rotational speed.”  Furthermore, it is unclear whether “a noncritical noise level boundary condition” is intended as a further boundary condition (i.e., in addition to “a noise level boundary condition” or whether it is a type of “a noise level boundary condition.”
Even further, it is unclear how one is meant to parse the entirely of the claim as Applicant recites a reduction in rotational speed to maintain a noise level boundary condition and, (as understood by Examiner), in the event of a noncritical boundary, only reducing the rotational speed to maintain the load boundary condition, followed by increasing a pitch until the load boundary condition is maintained.  It is unclear how one would decrease speed to maintain a load boundary condition (i.e., reaching and staying at the load boundary) followed by increasing a pitch angle to meet the boundary that has already been met by the speed reduction.
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  Since there are at least two plausible claim constructions, Applicant must amend the claim to more precisely define the scope of the claimed invention.  Appropriate clarifications to address the above are required in response to this Office Action.  Due to the issues of clarity and scope within claim 17, Examiner is unable to determine the scope of the claim at this time and, therefore, an evaluation of claim 4 based on prior art cannot be provided at this time.  This is not an indication of allowable subject matter.  Should Examiner’s search result in prior art that appears to be relevant, such prior art will be cited and discussed (as appropriate) in the Conclusion section below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018/109100 (“Messing”).  As the WO document is in a foreign language, the corresponding U.S. application (US 2020/0102934) is taken as a translation; references to figures and paragraphs will be made to the U.S. document.
Regarding claim 1, Messing discloses:
A method for operating a wind power installation (claim 1), the method comprising:
determining at least two environmental parameters of an environment of the wind power installation (para. [0054]; “air density may be determined from measured environmental values. The environmental values may also preferably comprise an air temperature … air pressure and relative or absolute humidity”), wherein the at least two environmental parameters are selected from a list consisting of: turbulence intensity, air density (para. [0053-60]), air temperature (para. [0054-56]), shear, and precipitation,
providing boundary conditions for operating the wind power installation [paras. [0034], [0111]), the boundary conditions containing at least one boundary condition chosen from a load boundary condition, a noise level boundary condition (para. [0034]), and a power boundary condition (para. [0111]; “a power limit of the generator are specified as installation values”), and
adapting an operational control and/or an operating characteristic of the inwd power installation based on a combination of the changes in the at least two environmental parameters taking into consideration the boundary conditions (paras. [0058-68], [0080-54], [0092], claims 1 and 6-8).
Regarding claim 18, Messing discloses:
A wind power installation (FIG 1) comprising: 
a tower (FIG 1:102);
a nacelle (104);
at least one rotor blade (108); and
a controller (para. [0078]), wherein the controller is configured to:
determine at least two environmental parameters of an environment of the wind power installation (para. [0054]; “air density may be determined from measured environmental values. The environmental values may also preferably comprise an air temperature … air pressure and relative or absolute humidity”), wherein the at least two environmental parameters are selected from a list consisting of: turbulence intensity, air density (para. [0053-60]), air temperature (para. [0054-56]), shear, and precipitation,
provide boundary conditions for operating the wind power installation [paras. [0034], [0111]), the boundary conditions containing at least one boundary condition chosen from a load boundary condition, a noise level boundary condition (para. [0034]), and a power boundary condition (para. [0111]; “a power limit of the generator are specified as installation values”), and
adapt an operational control and/or an operating characteristic of the inwd power installation based on a combination of the changes in the at least two environmental parameters taking into consideration the boundary conditions (paras. [0058-68], [0080-54], [0092], claims 1 and 6-8).
Regarding claim 19, Messing discloses a wind farm comprising a plurality of wind power installations according to claim 18 (FIG 2, para. [0077]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Messing.
Regarding claim 3, Messing discloses the limitations as set forth in claim 1 and further discloses the air density being periodically or continually measured or determined (para. [0053]) but does not explicitly state the other environmental values are measured periodically or continuously.  Messing does, however, discuss that temperature has an effect on the air density (paras. [0055-56]) as well as suggesting that air density may be derived, in part, from temperature (para. [0054]).  Thus, in order to continuously or periodically determine air density in a configuration where air density is derived from other environmental parameters, those other environmental parameters must also be continuously or periodically determined/measured.  As such, Examiner finds that Messing implicitly teaches the continuous/periodic determination of environmental parameters other than air density.
Regarding claim 5, Messing discloses the limitations as set forth in claim 1 and further discloses air density being selected as one of the at least two environmental parameters (e.g., paras. [0049-56]; and, in response to a reduction of the air density resulting in an increase to a load reserve and a noise level reserve, increasing a rotational speed of a rotor of the wind turbine (abstract; “the adapted rotational speed is an increased rotational speed for a reduced air density”) based on the noise level reserve to compensate for a change in a tip-speed-ratio of the rotor (implicit; paras. [0035-36] discuss the relationship between tip-speed and noise emissions; as the disclosure is drawn toward maximizing power output while complying with noise limits, it would be apparent to one of ordinary skill that Messing implicitly contemplates increasing rotational speed of the wind turbine to compensate for a change in tip-speed-ratio while staying within the noise limits; stated differently, Messing implicitly contemplates compensation of a change in tip-speed-ratio through increasing rotor speed based on an available noise reserve), and/or .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
With respect to U.S. Patent Application Publication No. 2018/0171978 (“Spruce”), Examiner notes that the disclosure of Spruce is relevant to the subject matter of claims 11 and 13.  In paragraph [0069], Spruce states that “a turbine with a low reference turbulence intensity relative to the original design can have its power output safely raised without taking on a higher risk of ultimate load failure than that of an identical turbine operating on a site with turbulence intensity equal to the design value.”  Stated another way, Spruce teaches that when turbulence decreases, power output may be safely increased.  It is well-known in the art that power output of a wind turbine may be effected through a variety of means including pitch angle adjustments and rotor speed adjustments.  As such, Examiner finds that the disclosure of Spruce may be relevant to the subject matter of claims 11 and 13, pending resolution of the clarity issues under §112.  
With respect to instant claim 14, Examiner note that Messing may be relevant to the claimed subject matter.  Applicant recites that, in response to both air density and turbulence intensity increasing, a higher annual energy production, higher loads, and higher noise output follow.  One of ordinary skill would recognize that an increase in air density would result in more mass and, thus, mechanical power impinging upon the wind turbine.  This would, in turn, result in a higher rotational speed.  In paragraph [0084], Messing discloses that higher annual energy production (AEP) results from increased rotational speed; thus, Messing contemplates an increase to AEP resulting from higher air density.  Furthermore, one of ordinary skill would understand that an increased air density would implicitly, if not inherently, result in higher loads acting on the wind turbine.  Finally, Messing discloses that higher rotational speeds “results in an increased sound emission of the wind power installation.”  
Having recognized and understood the above, one of ordinary skill would find the operations performed in response to these conditions to be obvious.  Adjusting pitch angles based upon air density and turbulence is well-known and well-understood within the art.  As air density increases, more mass impinges the blades and, in order to maintain a constant speed and avoid increases in noise output, the angle of attack for the blades must decrease.  Increased turbulence may result in uneven loads applied to each blade and, as a result, some angles of attack of the blades may be increased to compensate for said turbulence.  It is furthermore understood that “an angle of attack reserve” merely indicates a difference between the present angle of attack and a maximum or optimal angle.  As such, increasing the reserve in response to increased air density would be obvious to one of ordinary skill.
As recognized by Messing, increased rotor speeds result in increased noise output; it is therefore obvious that a reduction in rotor speeds would result in reduced noise output, making it also obvious to reduce a rotational speed of the wind turbine to comply with noise thresholds.  Finally, one of ordinary skill would recognize that the inverse of each situation above would require an inverse response.  As such, it would appear that Messing contemplates the limitations of claim 14, though Examiner is unable to provide a definitive conclusion on the matter due to the issues of clarity identified above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832